The following is an examiner’s statement of reasons for allowance: Applicant cites several references related to alarm management. Mannheimer provide an arrangement for nuisance alarm reduction, implemented by including dynamic thresholds and computing an “integral” based on amount a threshold is exceeded and duration (Figure 2), and using the computed value in comparison to a second threshold to trigger the alarm. Al-Ali uses a parallel computation of parameters related to SpO2 for assessing whether to initiate an alarm. One of the parameters is a “predictor”, but as disclosed both values are computed from the input signal (Figure 4 and the description thereof) with the parameters analyzed by a controllable Alarm Indicator element. Additionally, the “predictor” is not concerned with determining if the oxygen saturation value will rise above a threshold within a predefined time period. Baker, Jr. et al. (USPN 5,865,736 - Figure 3) and Baker, Jr. (USPN 8,792,949 - Figure 6) point to a variety of other manners of reducing nuisance alarms, with the former being similar to the Mannheimer teaching but having fixed threshold parameters and the latter adjusting alarm thresholds using a probability distribution-based analysis. Tanishima et al. disclose an alarm control apparatus and method including recognizing different levels of priority for adjusting the type of alert provided (Figure 3).  However, the prior art does not teach or suggest controlling outputting of an indication regarding patient status including determining when a measured oxygen saturation level is below a desaturation threshold and responsive thereto, predicting whether the oxygen saturation level of the patient will increase above the desaturation threshold by the end of a predetermined time period, wherein the outputting of an indication relies on the prediction result, in combination with the other claimed steps/elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791